Citation Nr: 0925822	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) based on personal assault.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 
1970.  She also had service with the National Guard, with 
verified and various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
VA RO in Philadelphia, Pennsylvania.  

Of preliminary importance, during the pendency of the appeal, 
the Veteran's claims file was transferred to the jurisdiction 
of the Baltimore, Maryland RO, which certified the case for 
appellate review.  

Additionally, during the course of his appeal, the Veteran 
requested a Travel Board hearing before the Board.  A 
statement from the Veteran, dated in October 2007, indicated 
that she wished to cancel her hearing.  Thus, the hearing 
request is deemed withdrawn. See 38 C.F.R. § 20.704 (2008).  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  
If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

Further, if, as in this case, a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2008).  

The Veteran claims that she suffers from PTSD as a result of 
a sexual assault that occurred while she served on active 
duty.  In particular, she alleges that in late October 1969 
while she was receiving medical treatment for a suicide 
attempt at Fort Benjamin Harrison a physician fondled her 
breasts.  This account is corroborated by lay statements, 
received in September 2007, from various family members and 
friends, which support the Veteran's contention that she was 
assaulted in service and was depressed after discharge.  
Further, the lay statements included observations of scars on 
the Veteran's wrist from her failed suicide attempt, and 
notes of significant weight loss post-service.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Here, the evidence now of record does indicate that 
the claimed disability may be related to the Veteran's 
military service. Thus, an examination under these 
circumstances should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the Veteran for a 
psychiatric condition from VA and non-VA 
medical providers should be obtained and 
made part of the record.

2.  An attempt should be made to verify 
the Veteran's alleged stressors through 
official sources. She should be asked to 
provide all nearly as possible the date 
and location where the alleged stressor 
occurred at Ft. Benjamin Harrison in 
October 1969. All efforts to verify the 
claimed stressor should be documented and 
all responses should be recorded.

3. The Veteran's personnel file should be 
secured and added to the record. An 
attempt also should be made to find 
additional service treatment records, to 
include the report of the examination 
conducted at the time of the Veteran's 
separation from active duty in May 1970. 

4. Thereafter, the Veteran should be 
scheduled for a VA psychiatric examination 
to determine the nature and etiology of 
all current psychiatric pathology.  The 
claims folder, to include a copy of this 
remand, should be reviewed by the 
examiner.  

All necessary tests and studies should be 
accomplished and clinical manifestations 
should be reported in detail. A 
comprehensive history of the Veteran's 
psychiatric disorder should be obtained.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all present psychiatric 
pathology.  The examiner should 
specifically address whether the Veteran 
has PTSD due to the reported stressor.  If 
PTSD due to the in-service stressor is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  If 
the examiner does not diagnose PTSD due to 
an in-service stressor, the examiner 
should explain why the Veteran does not 
meet the criteria for this diagnosis.

The rationale for all opinions expressed 
must also be provided.

5.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



2

